Exhibit 10

NINTH AMENDMENT TO SECURED REVOLVING CREDIT AGREEMENT

 

This NINTH AMENDMENT TO SECURED REVOLVING CREDIT AGREEMENT (this “Amendment”) is
entered into as of February 28, 2017 (the “Effective Date”) by and between MVC
CAPITAL, INC., a Delaware corporation, as borrower (“Borrower”), and BRANCH
BANKING AND TRUST COMPANY, a North Carolina banking corporation, as lender
(“Lender”).

 

RECITALS:

 

WHEREAS, the Borrower and Lender entered into a certain Secured Revolving Credit
Agreement dated as of July 31, 2013 (the “Credit Agreement”), as amended by that
certain First Amendment to Secured Revolving Credit Agreement dated January 31,
2014 between Borrower and Lender (the “First Amendment”), that certain Second
Amendment to Secured Revolving Credit Agreement dated April 29, 2014 between
Borrower and Lender (the “Second Amendment”), that certain Third Amendment to
Secured Revolving Credit Agreement dated July 30, 2014 between Borrower and
Lender (the “Third Amendment”), that certain Fourth Amendment to Secured
Revolving Credit Agreement dated April 29, 2015 (the “Fourth Amendment”), that
certain Fifth Amendment to Secured Revolving Credit Agreement dated July 31,
2015 (the “Fifth Amendment”), that certain Sixth Amendment to Secured Revolving
Credit Agreement dated September 30, 2015 (the “Sixth Amendment”), that certain
Seventh Amendment to Secured Revolving Credit Agreement dated December 1, 2015
(the “Seventh Amendment”) and that certain Eighth Amendment to Secured Revolving
Credit Agreement dated  June 30, 2016 (the “Eighth Amendment” and collectively
with the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment and the Seventh Amendment,
the “Prior Amendments”);

 

WHEREAS, the Borrower has requested that the Lender increase the size of the
Revolver Commitment and extend the maturity of the Revolver Commitment by
amending the definitions of “Revolver Commitment” and “Termination Date”;

 

WHEREAS, the Lender is willing to provide the requested amendment upon the terms
and subject to the conditions set forth below and amend the Credit Agreement as
provided herein subject to the terms and conditions herein.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender agree
as follows:

 

AGREEMENT:

 

SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.

 

SECTION 2.         Amendments to Credit Agreement.  The Credit Agreement is
hereby amended as set forth in this Section 2.

 

1

--------------------------------------------------------------------------------


 

SECTION 2.01.  Amendment to Section 1.01.  The definition of “Revolver
Commitment” contained within Section 1.01 of the Credit Agreement is deleted and
replaced with the following:

 

“Revolver Commitment” means the amount which is the lesser of (a) $100,000,000,
or (b) 92.6% of the sum of (i) the value of the Treasury Securities in the
Securities Account and (ii) the cash contained in the Cash Account.

 

SECTION 2.02.  Amendment to Section 1.01.  The definition of “Termination Date”
in Section 1.01 of the Credit Agreement is deleted and replaced with the
following:

 

“Termination Date” means the earlier to occur of (i) August 31, 2017, (ii) the
date the Revolver Commitment is terminated pursuant to Section 6.01 following
the occurrence of an Event of Default, or (iii) the date the Borrower terminates
the Revolver Commitment entirely pursuant to Section 2.09.

 

SECTION 3.         Reaffirmation.  To induce the Lender to enter into this
Amendment, the Borrower hereby (a) restates and renews each and every
representation and warranty heretofore made by it under, or in connection with
the execution and delivery of, the Credit Agreement and the other Loan Documents
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty is true and correct as of such date), and (b) restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and in the other Loan Documents.

 

SECTION 4.         Conditions to Effectiveness.  This Amendment shall become
effective as of the date first written above when, and only when, each of the
following conditions precedent shall have been satisfied or waived:

 

(a)           the Lender shall have received this Amendment, duly executed by
the Borrower and the Lender;

 

(b)           the Lender shall have received resolutions from the Borrower and
other evidence as the Lender may reasonably request, respecting the
authorization, execution and delivery of this Amendment;

 

(c)           the fact that the representations and warranties of the Borrower
contained in Section 6 of this Amendment shall be true and correct on and as of
the date hereof;

 

(d)           after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing;

 

(e)           the Borrower shall have delivered, by wire transfer or immediately
available funds, to the Lender the amount of $187,500 as an upfront fee, which
such upfront fee shall be fully earned and payable on the Effective Date; and

 

(f)            all other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Lender and its counsel.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.  No Other Amendment.  Except for the amendments set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect.  On and after the Effective Date, all references to the Credit Agreement
in each of the Loan Documents shall hereafter mean the Credit Agreement as
amended by the Prior Amendments and this Amendment.  This Amendment is not
intended to effect, nor shall it be construed as, a novation.  The Credit
Agreement, the Prior Amendments and this Amendment shall be construed together
as a single agreement.  Nothing herein contained shall waive, annul, vary or
affect any provision, condition, covenant or agreement contained in the Credit
Agreement or the Prior Amendments, except as herein amended, nor affect nor
impair any rights, powers or remedies under the Credit Agreement or the Prior
Amendments, as each is hereby amended, and each is confirmed to be in full force
and effect.

 

SECTION 6.         Representations and Warranties.  The Borrower hereby
represents and warrants to the Lender that, as of the Effective Date:

 

(a)                                 the Borrower has all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement and the
other Loan Documents;

 

(b)                                 the execution and delivery of this Amendment
and the performance of the Credit Agreement and the other Loan Documents have
been duly authorized by all necessary action (if any) on the part of the
Borrower;

 

(c)                                  the execution and delivery by the Borrower
of this Amendment will not result in, or require, the creation or imposition of
any Lien on any of its properties or revenues pursuant to any Applicable Law or
any such contractual obligation (other than the Liens created by the Loan
Documents on the Closing Date and from time to time thereafter);

 

(d)                                 this Amendment has been duly executed and
delivered by the Borrower and constitutes a legal, valid, and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization, or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or in law);

 

(e)                                  the execution and delivery of this
Amendment and the performance by the Borrower hereunder does not and will not
require the consent or approval of any regulatory authority or governmental
authority or agency having jurisdiction over the Borrower, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or the provision of any statute,
or any judgment, order or indenture, instrument, agreement or undertaking, to

 

3

--------------------------------------------------------------------------------


 

which the Borrower is party or by which the assets or properties of the Borrower
are or may become bound;

 

(f)                                   the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Lender, which security interests and Liens are perfected in accordance with
the terms of the Collateral Documents and prior to all other Liens; and

 

(g)                                  no event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Amendment that would constitute an Event of Default or a Default.

 

SECTION 7.  Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

 

SECTION 8.  Governing Law.  This Amendment shall be construed in accordance with
and governed by the laws of the State of North Carolina.

 

SECTION 9.  Further Assurances.  The Borrower agrees to promptly take such
action, upon the request of the Lender, as is necessary to carry out the intent
of this Amendment.

 

SECTION 10.  Waiver of Claims or Defenses.  The Borrower represents that it does
not have any set-offs, defenses, recoupments, offsets, counterclaims or other
causes of action against the Lender relating to the Loan Documents and the
indebtedness evidenced and secured thereby and agree that, if any such set-off,
defense, counterclaim, recoupment or offset otherwise exists on the date of this
Amendment, each such defense, counterclaim, recoupment, offset or cause of
action is hereby waived and released forever.

 

SECTION 11.  Loan Document.  This Amendment is a Loan Document and is subject to
all provisions of the Credit Agreement applicable to Loan Documents, all of
which are incorporated in this Amendment by reference the same as if set forth
in this Amendment verbatim.

 

SECTION 12.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 13.  Entire Agreement.  This Amendment contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein.
This Amendment supersedes all prior drafts and communications with respect
hereto.

 

SECTION 14.  Notices.  All notices, requests and other communications to any
party to the Loan Documents, as amended hereby, shall be given in accordance
with the terms of Section 9.01 of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

SECTION 15.  Expenses.  The Borrower shall pay all reasonable out-of-pocket
expenses incurred by the Lender (including the reasonable fees, charges and
disbursements of counsel for the Lender) in connection with the preparation and
closing of this Amendment.

 

SECTION 16.  Definitions.  Capitalized terms used in this Amendment which are
not otherwise defined in this Amendment shall have the respective meanings
assigned to them in the Credit Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

MVC CAPITAL, INC.

 

 

 

By:

/s/ Scott J. Schuenke

 

Name:

Scott J. Schuenke

 

Title:

Chief Financial Officer

 

 

 

[CORPORATE SEAL]

 

6

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

By:

/s/ Steven Whitcomb

 

Name:

Steven Whitcomb

 

Title:

Senior Vice President

 

7

--------------------------------------------------------------------------------